 Case 3:19-cv-01115-JPG Document 26 Filed 10/06/20 Page 1 of 2 Page ID #259




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STERLING NATIONAL BANK,
 Plaintiff,

 v.                                                                       Case No. 19–CV–01115–JPG

 VI CORPS, LLC,
 DON BETHUNE, and
 VICTOR VICARI,
 Defendants.

                                       DEFAULT JUDGMENT

        This is a breach-of-contract case. Before the Court is Plaintiff Sterling National Bank’s

Motion for Entry of Default Judgment. (ECF No. 16).

        There are two stages to default. First, the Clerk of Court must enter a party’s default

“[w]hen a party against whom a judgment for affirmative relief has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55. Then, the Court

may enter a default judgment for the amount due. Id. “Whether a default should be entered . . . is

a matter resting in the sound discretion of the trial judge.” Duling v. Markun, 231 F.2d 833, 836

(7th Cir. 1956).

        Here, the Clerk of Court entered the defendants’ default on September 29. (ECF No. 23).

And the Court finds that the amount due “is for a sum certain or a sum that can be made certain by

computation . . . .” See Fed. R. Civ. P. 55(b)(1). The Court therefore:

        •   GRANTS Sterling National Bank’s Motion for Entry of Default Judgment;

        •   ENTERS DEFAULT JUDGMENT for Sterling National Bank and against
            Defendants VI Corps, LLC, Don Bethune, and Victor Vicari, jointly and severally, in
            the amount of $100,830.66, plus prejudgment interest for $35,199.99 from February
            15, 2019, to July 30, 2020, and continuing to accrue at $66.29 per diem until entry of
            judgment and attorneys’ fees and costs in the amount of $13,813.86, for a total
            judgment of $149,844.45;
Case 3:19-cv-01115-JPG Document 26 Filed 10/06/20 Page 2 of 2 Page ID #260




      •   DIRECTS the United States Marshal Service to use all necessary force to take
          possession of the following equipment from VI Corps, LLC, at 5025 Bolen Store Rd.
          Thompsonville, IL 62890, or wherever it may be found, and deliver the same to
          Sterling National Bank: one Vermeer D10X15 Directional Drill
          S/N 1VRA130V9J1000721; one Vermeer MX125 Mixing System
          S/N 1VRX030U8HF005510; one Falcon F2 Locating System
          S/N 30128783/30127901; and one Belshe WB-14 Trailer S/N 16JF01627G1048615;
          and

      •   ORDERS VI Corps, LLC, to assemble and surrender one
          Vermeer D10X15 Directional Drill S/N 1VRA130V9J1000721; one Vermeer MX125
          Mixing System S/N 1VRX030U8HF005510; one Falcon F2 Locating System
          S/N 30128783/ 30127901; and one Belshe WB-14 Trailer S/N 16JF01627G1048615
          to Sterling National Bank at a place and time directed by Sterling National Bank
          within 14 days of this Default Judgment: October 21, 2020.

      IT IS SO ORDERED.

Dated: Tuesday, October 6, 2020
                                                 S/J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 UNITED STATES DISTRICT JUDGE




                                          —2—
